         Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 1 of 49




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                      Case No. 1:16-cv-01724-RC
                                      )                      The Honorable Rudolph Contreras
DAVID BERNHARDT, et al.,              )
                                      )
          Federal Defendants          )
                                      )
WESTERN ENERGY ALLIANCE, et al.,      )
                                      )
          Defendant-Intervenors.      )


                          SUPPLEMENTED COMPLAINT FOR
                       DECLARATORY AND INJUNCTIVE RELIEF


                                       INTRODUCTION

       1.      Plaintiffs WildEarth Guardians and Physicians for Social Responsibility

(collectively, “Conservation Groups”) timely file this Supplemented Complaint pursuant to

Federal Rule of Civil Procedure 15(d), Conservation Groups seek declaratory and injunctive

relief against David Bernhardt, in his official capacity as Secretary of the U.S. Department of the

Interior, and the BLM (collectively, “Federal Defendants”), for their leasing authorizations re-

approving the issuance of 189 oil and gas leases covering more than 150,000 acres of federal

public lands in Colorado and Utah, in violation of the National Environmental Policy Act

(NEPA), 42 U.S.C. §§ 4321-4370h, and its implementing regulations.

       2.      This lawsuit originally challenged Federal Defendants’ approval of 473 oil and

gas leases through 11 oil and gas lease sales encompassing 463,553 acres of public lands across

three western states—Colorado, Utah, Wyoming—without properly analyzing, at the
           Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 2 of 49




programmatic or project level, the ensuing direct, indirect, and cumulative impacts to our

climate.

       3.      To streamline litigation of this matter, the parties agreed to brief the case on a

state-by-state basis, beginning with the Wyoming leases. ECF No. 20 (proposed briefing

schedule); ECF No. 24 (order adopting state-by-state briefing). After Conservation Groups’

claims with respect to the Wyoming leases were fully briefed, the Court issued an order holding

that Federal Defendants violated NEPA by failing to take a hard look at the climate impacts of

greenhouse gas (GHG) emissions resulting from the challenged leases, and remanding the

Environmental Assessments (EAs) and Findings of No Significant Impact (FONSIs) for the

Wyoming leases to BLM so that the agency could address the identified deficiencies. ECF Nos.

98 (order), 99 (memorandum opinion).

       4.      Within a matter of weeks of the Court’s remand, BLM issued a new EA

purporting to address the Court’s mandate to take a hard look at the direct, indirect, and

cumulative climate impacts of GHG emissions resulting from its Wyoming leasing decisions,

DOI-BLM-WY-0000-2019-0007-EA (WY 2019 Supplemental EA), and a Finding of No

Significant Impact (WY 2019 FONSI). The WY 2019 Supplemental EA and WY 2019 FONSI

both concluded that oil and gas development on the 283 Wyoming leases—totaling 303,995.7

acres of public lands—would have no significant climate impact.

       5.      Finding that the WY 2019 Supplemental EA, again, failed to properly analyze the

direct, indirect, and cumulative impacts on our climate, Conservation Groups amended and

supplemented their complaint, challenging the WY 2019 Supplemental EA, 2019 FONSI, and

Federal Defendants’ rushed decision to reapprove the Wyoming leases. After Conservation

Groups’ claims were fully briefed, the Court issued an order, again, holding that Federal



                                                 2
         Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 3 of 49




Defendants’ violated NEPA and the Court’s prior opinion (ECF Nos. 98 and 99) by failing to

take a hard look at the climate impacts of GHG emissions resulting from the Wyoming lease

sales, and remanding the EAs and FONSIs for the Wyoming leases to BLM so that the agency

could properly address the identified deficiencies. ECF No. 173.

       6.      During the litigation of the WY 2019 Supplemental EA and FONSI, BLM also

issued new EAs purporting to address the Court’s mandate in ECF Nos. 98 and 99 to take a hard

look at the direct, indirect, and cumulative climate impacts of GHG emissions resulting from its

Colorado leasing decisions, DOI-BLM-CO-0000-2019-0011-EA (CO 2019 Supplemental EA)

and FONSI (CO 2019 FONSI) and Utah leasing decisions, DOI-BLM-UT-0000-2019-0004-EA

(UT 2019 Supplemental EA) and FONSI (UT 2019 FONSI).

       7.      Through this supplemented complaint, Conservation Groups now challenge the

CO 2019 Supplemental EA, CO 2019 FONSI, UT 2019 Supplemental EA, UT 2019 FONSI, and

Federal Defendants’ decisions to reapprove the Colorado and Utah leases. The CO 2019

Supplemental EA and UT 2019 Supplemental EA underlying the new leasing authorization both

continue to fail to properly analyze the direct, indirect, and cumulative impacts on our climate as

required by this Court and NEPA.

       8.      In re-authorizing the Colorado and Utah leases, BLM repeats the errors found in

the original lease authorizations by: (1) failing to calculate direct and indirect emissions for the

full duration of any future development; (2) relying on broad, field-office wide emissions as

opposed to site-specific emissions to assess direct and indirect emissions; and (3) failing to fully

analyze the cumulative impacts from lease development when added to other reasonably

foreseeable actions, including (a) BLM lease sales within Colorado and Utah, (b) private and




                                                  3
         Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 4 of 49




state actions within Colorado and Utah, (c) BLM lease sales within the region but outside of

Colorado and Utah, and (d) BLM lease sales within the United States.

       9.      Thus, Plaintiffs ask this Court to set aside the Colorado and Utah approvals as

violating NEPA and to ensure that future federal oil and gas leasing decisions continue to

comply with the law.

                                  JURISDICTION & VENUE

       10.     This action arises under NEPA, 42 U.S.C. §§ 4321-4370h, and the Administrative

Procedure Act (APA), 5 U.S.C. §§ 701-706.

       11.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331, because the

action raises a federal question. The Court has authority to issue the requested declaratory and

injunctive relief pursuant to 28 U.S.C. §§ 2201, 2202, and 5 U.S.C. §§ 705, 706.

       12.     This action reflects an actual, present, and justiciable controversy between

Conservation Groups and Federal Defendants within the meaning of the Declaratory Judgment

Act, 28 U.S.C. § 2201. Conservation Groups’ interests will be adversely affected and irreparably

injured if Federal Defendants continue to violate NEPA as alleged herein, and if they

affirmatively implement the decisions challenged herein. These injuries are concrete and

particularized, and fairly traceable to Federal Defendants’ challenged decisions, providing the

requisite personal stake in the outcome of this controversy necessary for this Court’s jurisdiction.

       13.     The requested relief would redress the actual, concrete injuries to Conservation

Groups caused by Federal Defendants’ failure to comply with duties mandated by NEPA and its

implementing regulations.

       14.     The challenged agency actions are final and subject to judicial review pursuant to

5 U.S.C. §§ 702, 704, 706.



                                                 4
         Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 5 of 49




        15.     Conservation Groups have exhausted any and all available and requested

administrative remedies.

        16.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(e) because officers of

the United States are named as Defendants in their official capacities and reside in this judicial

district, Plaintiff Physicians for Social Responsibility resides in this judicial district, and a

substantial part of the events or omissions giving rise to the claims, as well as the underlying

decisionmaking and guidance with respect to BLM’s Oil and Gas Leasing Program as

disseminated to the agency’s field offices, has occurred in this district due to decisions made here

by Federal Defendants.

                                              PARTIES

        17.     Plaintiff WILDEARTH GUARDIANS (Guardians) is a non-profit membership

organization based in Santa Fe, New Mexico, with offices throughout the West. Guardians has

238,458 members and activists, some of whom live, work, or recreate on public lands on and

near the leases challenged herein. Guardians and its members are dedicated to protecting and

restoring the wildlife, wild places, wild rivers, and health of the American West. Towards this

end, Guardians and its members work to replace fossil fuels with clean, renewable energy in

order to safeguard public health, the environment, and the Earth’s climate.

        18.     Plaintiff PHYSICIANS FOR SOCIAL RESPONSIBILITY (PSR) is a nonprofit

organization based in Washington, D.C., with chapters across the country and over 30,000

members and activists. PSR works to create a healthy, just, and peaceful world for current and

future generations. PSR uses its medical and public health expertise to reverse the Earth’s

trajectory toward climate change and protect the public from the effects of climate change,




                                                   5
          Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 6 of 49




protect the public and the environment from toxic chemicals, and eliminate the use of nuclear

power.

         19.     Conservation Groups’ members use and enjoy the cultural resources, wildlands,

wildlife habitat, rivers, streams, and healthy environment on BLM and other public lands in

Colorado and Utah that include lands in and adjacent to the lease sale parcels that are the subject

of this Complaint, as well as areas outside the lease parcels that are affected by development of

the leases in each lease sale, for hiking, fishing, hunting, camping, photographing scenery and

wildlife, wildlife viewing, aesthetic enjoyment, and engaging in other vocational, scientific, and

recreational activities.

         20.     Conservation Groups’ members frequently recreate on public lands throughout

Colorado that include the leases that are the subject of the leasing authorizations challenged

herein, or lands that are around or within view of lands affected by the leasing authorizations

challenged herein, including lands in the Pawnee National Grasslands in northeastern Colorado

80 miles north of Denver, BLM-managed lands within the Little Snake Field Office, and lands in

the HD Mountains area of southwestern Colorado.

         21.     Citizen Groups’ members frequently recreate on public lands throughout Utah

that include the leases that are the subject of the leasing authorizations challenged herein, or

lands that are around or within view of lands affected by the leasing authorizations challenged

herein. Citizen Groups’ members have recreated on or around lands that are in the Castle Valley

area in Emery County and near Price in Carbon County, lands that are in the Uinta Basin of

northeastern Utah directly south of the Uinta Mountains, lands that are in the Richfield area

(including in the Fishlake National Forest), and lands in the Grand County area north of Arches

National Park.



                                                  6
          Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 7 of 49




       22.     Conservation Groups’ members derive recreational, inspirational, scientific,

educational, and aesthetic benefit from their activities on lands that include the leases that are the

subject of the leasing authorizations challenged herein, or on lands that are around or within view

of lands affected by the leasing authorizations challenged herein as well as by subsequent lease

development. The affected lands within or near the lease sale parcels include very popular and

iconic landscapes, including, but certainly not limited to the Pawnee Buttes on the Pawnee

National Grassland in Colorado, the San Juan Mountains near Colorado’s HD Mountain leases,

the San Rafael Swell near Utah’s Castle Valley leases, and the Uinta Mountains near Utah’s

Uinta Basin leases.

       23.     Conservation Groups’ members intend to continue to use and to enjoy BLM and

other public lands in Colorado and Utah that include the leases that are the subject of the leasing

authorizations challenged herein, and lands that are around or within view of lands affected by

the leasing authorizations challenged herein as well as by subsequent lease development, to

enjoy cultural resources, wildlands, wildlife habitat, rivers, streams, and healthy environments

frequently and on an ongoing basis long into the future, including this winter, spring, and

summer.

       24.     Conservation Groups’ members’ enjoyment of public lands in and adjacent to the

leases challenged herein will be adversely affected and diminished as a result of Federal

Defendants’ leasing actions. Conservation Groups’ members have not only recreated on public

lands that include the lease sale parcels that are the subject of this lawsuit, but they enjoy public

lands adjacent to these parcels. The reasonably foreseeable development of these lease parcels

stands to directly alter the natural state of public lands within the lease areas, produce air

pollution that is offensive, create noise that disrupts wildlife and recreational enjoyment, and



                                                  7
           Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 8 of 49




lead to connected development that will further adversely impact nearby public lands, including

road construction, truck traffic, and the construction of oil and gas processing facilities needed to

sustain the production of oil and gas on the lease parcels that are the subject of this lawsuit.

          25.   The development of the oil and gas leases challenged herein will bring not only

new industrial activity into undeveloped landscapes, but will also bring noise, destruction of

wildlife habitat, surface disturbance, air pollution, and water contamination. These impacts can

be far-reaching. For example, air pollution from oil and gas development can create extensive

visible emissions that create haze and smog in large regions. Every day, millions of people

breathe the air within the airsheds of Colorado’s Front Range and Utah’s Uinta Basin (where a

number of the leases at issue are located). But air pollution that is associated with oil and gas

development, particularly ozone precursors, continue to degrade air quality and harm public

health.

          26.   A favorable ruling in this case would redress the harms that Conservation Groups

and their members stand to suffer as a result of Federal Defendants’ actions. If Federal

Defendants properly took into account the climate impacts of their actions, they likely would

have rejected offering leases for sale and issuance. This would have eliminated the threat of

reasonably foreseeable oil and gas development, preventing the diminishment of the enjoyment

of public lands used by Conservation Groups’ members. A favorable ruling would ensure that as

Conservation Groups’ members continue to use and enjoy public lands affected by Federal

Defendants’ actions, their harms would be reduced, if not eliminated.

          27.   Conservation Groups and their members have a procedural interest in Federal

Defendants’ full compliance with NEPA’s planning and decisionmaking processes when

authorizing oil and gas development on public lands in the Interior West, including Colorado and



                                                  8
           Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 9 of 49




Utah in general, and in and around the lease sale areas in particular, and Federal Defendants’

attendant duty to substantiate its decisions in the record for these authorizations.

          28.   Defendant DAVID BERNHARDT is sued in his official capacity as the Secretary

of the U.S. Department of the Interior and is responsible for managing the public lands and

resources in the Interior West—and Colorado and Utah in particular—and, in that official

capacity, is responsible for implementing and complying with federal law, including the federal

laws implicated by this action.

          29.   Defendant UNITED STATES BUREAU OF LAND MANAGEMENT is an

agency within the United States Department of the Interior and is responsible for managing

public lands and resources in Colorado and Utah including federal onshore oil and gas resources

and the leasing program for those resources. In this managerial capacity, BLM is responsible for

implementing and complying with federal law, including the federal laws implicated by this

action.

                                    LEGAL BACKGROUND

          I.    National Environmental Policy Act

          30.   NEPA is our “basic national charter for the protection of the environment.” 40

C.F.R. § 1500.1(a). It was enacted—recognizing that “each person should enjoy a healthful

environment”—to ensure that the federal government uses all practicable means to “assure for all

Americans safe, healthful, productive, and esthetically and culturally pleasing surroundings,” and

to “attain the widest range of beneficial uses of the environment without degradation, risk to

health or safety, or other undesirable and unintended consequences,” among other policies. 42

U.S.C. § 4331(b), (c). NEPA aims “to promote efforts which will prevent or eliminate damage to

the environment and biosphere.” Id. § 4321.



                                                  9
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 10 of 49




       31.     NEPA regulations explain, in 40 C.F.R. §1500.1(c), that:

               Ultimately, of course, it is not better documents but better decisions that
               count. NEPA’s purpose is not to generate paperwork—even excellent
               paperwork—but to foster excellent action. The NEPA process is intended
               to help public officials make decisions that are based on understanding of
               environmental consequences, and take actions that protect, restore, and
               enhance the environment.

       32.     NEPA achieves its purpose through “action forcing procedures… requir[ing] that

agencies take a hard look at environmental consequences.” Robertson v. Methow Valley Citizens

Council, 490 U.S. 332, 350 (1989) (citations omitted) (emphasis added).

       33.     “Agencies shall integrate the NEPA process with other planning at the earliest

possible time to insure that planning and decisions reflect environmental values, to avoid delays

later in the process, and to head off potential conflicts.” 40 C.F.R. § 1501.2.

       34.     Federal agencies must comply with NEPA before there are “any irreversible and

irretrievable commitments of resources which would be involved in the proposed action should it

be implemented.” 42 U.S.C. § 4332(2)(C)(v); see also 40 C.F.R. §§ 1501.2, 1502.5(a).

       35.     NEPA requires Federal Defendants to consider “any adverse environmental

effects which cannot be avoided.” 42 U.S.C. § 4332(2)(C)(ii). In so doing, Federal Defendants

must “identify and develop methods and procedures… which will insure that presently

unquantified environmental amenities and values may be given appropriate consideration in

decisionmaking along with economic and technical considerations.” Id. § 4332(2)(B).

       36.     To accomplish these purposes, NEPA requires that all federal agencies prepare a

“detailed statement” regarding all “major federal actions significantly affecting the quality of the

human environment.” Id. § 4332(2)(C). This statement, known as an Environmental Impact

Statement (EIS), must, among other things, rigorously explore and objectively evaluate all

reasonable alternatives, analyze all direct, indirect, and cumulative environmental impacts, and

                                                 10
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 11 of 49




include a discussion of the means to mitigate adverse environmental impacts. 40 C.F.R.

§§ 1502.14, 1502.16. The scope of the analysis must include “[c]umulative actions,” or actions

that “when viewed with other proposed actions have cumulatively significant impacts and should

therefore be discussed in the same impact statement,” and “[s]imilar actions,” or actions that

“when viewed with other reasonably foreseeable or proposed agency actions, have similarities

that provide a basis for evaluating their environmental consequences together.” Id. §

1508.25(a)(2), (3).

       37.     Direct effects include those that “are caused by the action and occur at the same

time and place.” Id. § 1508.8(a). Indirect effects include effects that “are caused by the action

and are later in time or farther removed in distance, but are still reasonably foreseeable.” Id. §

1508.8(b). Cumulative effects are “the impact on the environment which results from the

incremental impact of the action when added to other past, present, and reasonably foreseeable

future actions regardless of what agency (Federal or non-Federal) or person undertakes such

other actions.” Id. § 1508.7. “Effects” are synonymous with “impacts.” Id. § 1508.8.

       38.     These effects include “ecological (such as the effects on natural resources and on

the components, structures, and functioning of affected ecosystems), aesthetic, historic, cultural,

economic, social, or health, whether direct, indirect, or cumulative” effects. Id. § 1508.8.

       39.     BLM’s analysis must do more than merely identify impacts; it must also “evaluate

the severity” of effects. Methow Valley Citizens Council, 490 U.S. at 352; 40 C.F.R. §

1502.16(a)-(b) (recognizing that agency must explain the “significance” of effects).

       40.     An agency may prepare an EA to determine whether an EIS is necessary. Id. §§

1501.3, 1508.9. An EA must include a discussion of alternatives and the environmental impacts

of the action. Id. § 1508.9; 42 U.S.C. § 4332(2)(E).



                                                 11
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 12 of 49




       41.     If an agency decides not to prepare an EIS, an EA must “provide sufficient

evidence” to support a Finding of No Significant Impact (FONSI). 40 C.F.R. § 1508.9(a)(1).

Such evidence must demonstrate that the action “will not have a significant effect on the human

environment.” Id. § 1508.13. An assessment of whether or not an impact is “significant” is based

on a consideration of the “context and intensity” of the impact. Id. § 1508.27. “Context” refers to

the scope of the proposed action, including the interests affected. Id. § 1508.27(a). “Intensity”

refers to the severity of the impact and must be evaluated with a host of factors in mind,

including but not limited to “[u]nique characteristics of the geographic area[,]” “[t]he degree to

which the possible effects on the human environment are highly uncertain or involve unique or

unknown risks[,]” and “[w]hether the action threatens a violation of Federal, State, or local law

or requirements imposed for the protection of the environment.” Id. § 1508.27(b).

       42.     In certain circumstances, NEPA allows an agency to “tier” a site-specific

environmental analysis for a project to a broader EIS for a program or plan under which the

subsequent project is carried out. Id. § 1508.28. When an agency tiers a site-specific analysis to a

broader EIS, “the subsequent statement or environmental assessment need only summarize the

issues discussed in the broader statement and incorporate discussions from the broader statement

by reference and shall concentrate on the issues specific to the subsequent action.” Id. § 1502.20.

       43.     The Department of the Interior’s NEPA regulations for using tiered documents

specify that site-specific EAs “can be tiered to a programmatic or other broader-scope [EIS].” 43

C.F.R. § 46.140(c). As a general rule, an EA that tiers to another NEPA document “must include

a finding that the conditions and environmental effects described in the broader NEPA document

are still valid or address any exceptions.” Id. § 46.140. If the programmatic EIS analyzes the

impacts of the site-specific action, the agency is not required to perform additional analysis of



                                                 12
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 13 of 49




impacts. Id. § 46.140(a). However, if the impacts analysis in the programmatic EIS “is not

sufficiently comprehensive or adequate to support further decisions,” the agency’s EA must

explain this and provide additional analysis. Id. § 46.140(b).

       II.     The Administrative Procedure Act

       44.     The Administrative Procedure Act (APA) provides a right to judicial review for

any “person suffering legal wrong because of agency action.” 5 U.S.C. § 702. Actions that are

reviewable under the APA include final agency actions “for which there is no other adequate

remedy in a court.” Id. § 704.

       45.     Under the APA, a reviewing court shall “hold unlawful and set aside agency

action… found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” Id. § 706(2)(A). A court must also compel agency action unlawfully withheld or

unreasonably delayed. Id. § 706(1).

       III.    Legal Framework for Federal Oil and Gas Lease Authorizations

       A.      Mineral Leasing Act

       46.     Under the Mineral Leasing Act of 1920 (MLA), as amended, the Secretary of the

Interior is responsible for managing and overseeing mineral development on public lands, not

only to ensure safe and fair development of the mineral resource, but also to “safeguard[]…the

public welfare.” 30 U.S.C. § 187.

       47.     The Secretary has certain discretion, constrained by the laws at issue in this case,

to determine where, when, and under what terms and conditions mineral development should

occur. 43 C.F.R. § 3101.1-2. The grant of rights in a federal mineral lease is subject to a number

of reservations of authority to the federal government, including reasonable measures concerning

the timing, pace, and scale of development. Id.



                                                  13
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 14 of 49




       48.     BLM regulations implementing the MLA provide: “Each proper BLM State office

shall hold sales at least quarterly if lands are available for competitive leasing” and “[l]ease sales

shall be conducted by a competitive oral bidding process.” Id. § 3120.1-2.

       49.     Not all of the parcels offered for sale in any given BLM lease sale are awarded

through competitive bidding. For example, for fiscal year 2015 BLM reported that of the 1,286

lease parcels offered for sale, only 690 of the parcels received bids. This trend continues even

under the Trump Administration. For example, in 2018, BLM reported that of the 3,073 lease

sale parcels offered for sale, only 1,336 received bids.

       50.     BLM regulations further state that “[t]he authorized officer may suspend the

offering of a specific parcel while considering a protest or appeal against its inclusion in a Notice

of Competitive Lease Sale.” Id. § 3120.1-3.

       B.      BLM’s Oil and Gas Planning and Management

       51.     BLM manages onshore oil and gas development through a three-phase process.

Each phase is distinct, serves distinct purposes, and is subject to distinct rules, policies, and

procedures.

       52.     In the first phase, BLM prepares a Resource Management Plan (RMP) in

accordance with 43 C.F.R. §§ 1600-1610.8, along with additional guidance found in BLM’s

Land Use Planning Handbook (H-1601-1) (BLM Handbook). An RMP envisions present and

future use of public lands and their resources by establishing management priorities, as well as

guiding and constraining BLM’s implementation-stage management. With respect to fluid

minerals leasing decisions, in the RMP, BLM determines which public lands containing federal

minerals will be open to leasing and under what conditions. The basis for such land designations

is the detailed hard look analysis of the direct, indirect, and cumulative impacts to the human



                                                  14
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 15 of 49




environment of predicted implementation-stage development in the RMP’s corresponding EIS.

       53.     A reasonably foreseeable development scenario (RFDS) underlies BLM’s

assumptions regarding the pace and scope of fluid minerals development within the RMP

planning area. An RFDS does not include any analysis of environmental impacts and is not a

NEPA document.

       54.     In the second phase, BLM identifies the boundaries for lands to be offered for

lease and proceeds to sell and execute leases for those lands through a lease sale and issuance.

Leases are sold in accordance with 43 C.F.R. §§ 3120-3120.7-3, with additional agency guidance

outlined in relevant BLM Instruction Memorandums. For the 2015 and 2016 lease sale decisions,

Instruction Memorandum No. 2010-117 was in effect. For the 2019 reauthorization of the

Colorado, Utah, and Wyoming lease parcels, Instruction Memorandum No. 2018-034 was in

effect. While BLM state offices manage lease sales, the BLM field offices where specific lease

parcels are located conduct NEPA review, solicit public comment, and apply appropriate site-

specific leasing stipulations.

       55.     BLM’s rules and policies establish a timeline for public engagement, culminating

in the public’s opportunity to protest the sale of specific parcels. Although BLM may proceed

with a lease sale after a Protest has been filed, BLM must resolve any and all Protests received

prior to issuing a lease parcel to a successful bidder.

       56.     At any point prior to the lease sale, BLM may refuse to lease public lands, even if

public lands were made available for leasing pursuant to the RMP. Udall v. Tallman, 380 U.S. 1,

5 (1965).

       57.     Prior to a BLM lease sale, BLM has the authority to subject leases to terms and

conditions, which can serve as “stipulations” to protect the environment. 43 C.F.R. § 3101.1-3.



                                                  15
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 16 of 49




Once BLM issues leases, it may only impose conditions of approval (COAs), which are

delimited by the terms and conditions of the lease. Id. § 3101.1-2.

       58.      Once sold, the lease purchaser has the right to use as much of the leased land as is

necessary to explore and drill oil and gas within the lease boundaries, subject to stipulations

attached to the lease. Id. § 3101.1-2.

       59.      The Secretary of the Interior has the authority to cancel leases that have been

“improperly issued.” Id. § 3108.3(d). A lease may be canceled where BLM has not complied

with NEPA prior to lease issuance. Clayton W. Williams, Jr., 103 IBLA 192 (1988).

       60.      Oil and gas operations are conducted in accordance with BLM regulations at 43

C.F.R. §§ 3160-3165.4.

       61.      The third-phase occurs after BLM issues a lease when the lessee submits an

application for permit to drill (APD) to BLM. 43 C.F.R. § 3162.3-1(c). At this stage, BLM may

condition the approval of the APD on the lessees’ adoption of “reasonable measures” whose

scope is delimited by the lease and the lessees’ surface use rights. 43 C.F.R. § 3101.1-2.

                               PROCEDURAL BACKGROUND

       I.       Administrative Process for Specific Leasing Decisions

             A. Colorado Lease Sales.

       62.      BLM held four oil and gas lease sales in Colorado between February 2015 and

May 2016. Pursuant to these sales, BLM sold and issued 24 parcels in the February 12, 2015

sale; 45 parcels in the May 14, 2015 sale; 77 parcels in the November 12, 2015 sale; and six

parcels in the May 2016 sale—for a combined total of 152 oil and gas leases parcels

encompassing 110,841.71 acres of federal minerals across six counties in Colorado.




                                                 16
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 17 of 49




       63.     Guardians commented on the various Leasing EAs on the following dates:

September 5, 2014; December 15, 2015; June 8, 2015; December 18, 2015. Guardians

commented on the Forest Service EIS on October 14, 2014 and filed an Objection to the Draft

Record of Decision and Final EIS on January 20, 2015.

       64.     On December 15, 2015, Guardians filed a timely protest of BLM’s February 12,

2015 oil and gas lease sale. On February 11, 2015, BLM denied Guardians’ protest of the

February lease sale. BLM held the lease sale the day after it denied Guardians’ protest and issued

the sold leases to Lessees on March 5, 2015.

       65.     On March 16, 2015, Guardians filed a timely protest of BLM’s May 14, 2015 oil

and gas lease sale. On May 13, 2015, BLM denied Guardians’ protest of the May lease sale.

BLM held the lease sale the same day it issued its denial of Guardians’ protest and issued the

sold leases to Lessees on July 1, 2015.

       66.     On September 11, 2015, Guardians filed a timely protest of BLM’s November 12,

2015, oil and gas lease sale. On November 12, 2015, BLM denied Guardians’ protest of the

November lease sale. BLM held the lease sale on the same day that it denied Guardians’ protest

and issued the sold leases to Lessees on December 15, 2015.

       67.     On March 14, 2016, Conservation Groups filed a timely protest of BLM’s May

12, 2016, oil and gas lease sale. On May 11, 2016, BLM denied Conservation Groups’ protest of

the May lease sale. BLM held the lease sale the day after it denied Conservation Groups’ protest

and issued the sold leases to Lessees on June 1, 2016.

       68.     On June 3, 2016, Guardians filed a timely protest of BLM’s August 2, 2016, oil

and gas lease sale. On July 29, 2016, BLM denied Guardians’ protest of the August lease sale.




                                               17
          Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 18 of 49




BLM held the lease sale the day after it denied Guardians’ protest, and issued the sold leases to

Lessees on September 15, 2016.

          69.      After this Court issued a minute order that remanded the Colorado and Utah EAs

to BLM, Minute Order (May 29, 2019), BLM’s Colorado State Office initiated a public

comment period on the draft supplemental EA on August 6, 2019, with comments due August

16, 2019, 8 business days later. Despite the unreasonably short comment period, the

Conservation Groups submitted timely comments on the CO 2019 Supplemental EA for the

Colorado leases. BLM did not offer any additional comment periods or a protest period for these

leases.

                B. Utah Lease Sales.

          70.      BLM held two oil and gas lease sales in Utah between May 2015 and February

2016. Pursuant to these sales, BLM sold and issued 11 parcels in the Richfield Field Office; three

parcels in the Cedar City Field Office; three parcels in the Vernal Field Office; seven parcels in

the Fillmore Field Office; five parcels in the Moab Field Office; and eight parcels in the Price

Field Office—for a combined total of 37 oil and gas lease parcels encompassing 45,933.5 acres

of federal minerals across Utah.

          71.      Guardians commented on the various Leasing EAs on the following dates:

January 23, 2015; April 27, 2015; July 9, 2015; and October 19, 2015.

          72.      On March 16, 2015, Guardians filed a timely protest of BLM’s May 19, 2015, oil

and gas lease sale. On July 30, 2015, BLM issued two decisions denying Guardians’ protest of

the May lease sale. BLM issued the sold leases on August 3, 2015—four days after it denied

Guardians’ Protest.




                                                  18
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 19 of 49




       73.     On January 11, 2106, Guardians filed a timely protest of BLM’s February 16,

2016, oil and gas lease sale. On February 12, 2016, BLM denied Guardians’ protest of the

February lease sale. BLM sold the leases on February 16, 2016—four days after it denied

Guardians’ Protest. BLM issued the sold leases to lessees between April 15-19, 2016.

       74.     After this Court issued a minute order that remanded the Colorado and Utah EAs

to BLM, Minute Order (May 29, 2019), BLM’s Utah State Office initiated a public comment

period on the draft supplemental EA on October 7, 2019, with comments due October 18, 2019,

8 business days later. Despite the unreasonably short comment period, the Conservation Groups

submitted timely comments on the UT 2019 Supplemental EA for the Utah leases. BLM did not

offer any additional comment periods or a protest period for these leases.

       II.     Procedural History of this Litigation

       75.     This lawsuit originally challenged Federal Defendants’ approval of 473 oil and

gas leases through 11 oil and gas lease sales encompassing 463,553 acres of public lands across

three western states—Colorado, Utah, Wyoming—without properly analyzing, at the RMP or

lease level, the ensuing direct, indirect, and cumulative impacts to our climate. ECF No. 22.

       76.     To streamline litigation of this matter, the parties agreed to brief the case on a

state-by-state basis, beginning with Wyoming. ECF No. 20 (proposed briefing schedule); ECF

No. 24 (order adopting state-by-state briefing). After Plaintiffs’ claims regarding the Wyoming

leases were fully briefed, the Court issued an order holding that Federal Defendants failed to take

a hard look at the impacts of greenhouse gas emissions resulting from the challenged leases and

remanded the Wyoming EAs, FONSIs, and other NEPA analyses to BLM to address the

identified deficiencies. ECF No. 99.

       77.     Within weeks, BLM issued its draft supplemental EA for all of the Wyoming



                                                 19
         Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 20 of 49




leasing decisions, DOI-BLM-WY-0000-2019-0007-EA, and the draft FONSI. BLM’s Wyoming

State Office initiated a public comment period on the draft EA on the evening of April 12, 2019

with comments due April 22, 2019, 5 business days later. See ECF No. 102, 103.

        78.     Conservation Groups submitted comments detailing how BLM’s 2019

Supplemental EA failed to comply with this Court’s March 19, 2019 Order, ECF No. 99, on

April 22, 2019. Conservation Groups’ explained that BLM (1) failed to calculate direct and

indirect emissions for the full duration of any future development; (2) illegally relied on broad,

field-office wide emissions as opposed to site-specific per well emissions to assess direct and

indirect emissions; (3) failed to fully analyze the cumulative impacts from reasonably

foreseeable (a) BLM lease sales within Wyoming, (b) private and state actions within Wyoming,

and (c) BLM lease sales within the region but outside of Wyoming; and (4) failed to assess the

significance of the proposed action using readily available tools such as the social cost of carbon

and carbon budgeting. Many of these deficiencies are similar to the deficiencies highlighted in

the original set of lease sales.

        79.     On May 7, 2019, BLM finalized and issued the WY 2019 Supplemental EA along

with the WY 2019 FONSI and a signed final decision record reauthorizing all five of the

Wyoming lease sales at issue.

        80.     Finding that the WY 2019 Supplemental EA again failed to properly analyze the

direct, indirect, and cumulative impacts on our climate, Conservation Groups amended and

supplemented their complaint, challenging the WY 2019 Supplemental EA, 2019 FONSI, and

Federal Defendants’ rushed decision to reapprove the Wyoming leases. ECF No. 126. After

Conservation Groups’ claims were fully briefed, the Court issued another order, again, holding

that Federal Defendants violated NEPA and the Court’s prior opinion (ECF Nos. 98 and 99) by



                                                 20
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 21 of 49




failing to take a hard look at the climate impacts of GHG emissions resulting from the Wyoming

lease sales, and remanding the EAs and FONSIs for the Wyoming leases to BLM so that the

agency could properly address the identified deficiencies. ECF No. 173. On January 11, 2021,

Federal Defendants filed a notice of appeal with the D.C. Circuit Court of Appeals. ECF No.

174.

       81.     On May 24, 2019, BLM sought a voluntary remand of its leasing authorizations

for the Colorado and Utah leases at issue in this litigation, ECF No. 107, based on the agency’s

recognition that “[t]he analyses of climate change impacts in the NEPA documents supporting

the Colorado and Utah leasing decisions are similar to those in the Wyoming EAs,” which were

found by this Court to violate NEPA. ECF No. 99.

       82.     On May 29, 2019, the Court granted by minute order BLM’s motion for voluntary

remand of the Colorado and Utah leases for supplementation consistent with the Court’s March

19, 2019 Memorandum Opinion.

       83.     Conservation Groups moved to amend the minute order to specify that the

Colorado and Utah leases should be enjoined until BLM demonstrates NEPA compliance, as the

Court required of the Wyoming leases. ECF No. 108. That request was denied “[b]ecause this

Court cannot properly enjoin leasing activity on the Colorado and Utah leases without a briefing

on the merits of BLM’s environmental analysis for those sites.” ECF No. 121.

       84.     On December 3, 2019, BLM finalized and issued the CO 2019 Supplemental EA

and CO 2019 FONSI and signed a final decision record reauthorizing all four of the Colorado

lease sales at issue. Later, on September 15, 2020, BLM also finalized and issued the UT 2019

Supplemental EA and UT 2019 FONSI and signed a final decision record reauthorizing both of

the Utah lease sales at issue. Accordingly this Supplemented Complaint targets BLM’s updated,



                                               21
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 22 of 49




yet still inadequate, analyses of climate impacts in the CO 2019 Supplemental EA for the

Colorado leases and in the UT 2019 Supplemental EA for the Utah leases.

                                      FACTUAL BACKGROUND

       I.      The Climate Crisis

       85.     Global climate change is the greatest threat that humanity has ever faced. The

scientific consensus is clear: as a result of greenhouse gas emissions, our climate is rapidly

destabilizing with potentially catastrophic results. Rising seas, more extreme heatwaves,

increased drought and flooding, larger and more devastating wildfires and hurricanes, and other

terrifying changes are now upon us, the deadly consequence of humanity’s reckless interference

with the stability of the global climate. It is now well-established that greenhouse gas (GHG)

emissions—in particular carbon dioxide and methane—from the production and combustion of

fossil fuels, such as coal, oil, and gas, are the predominant drivers of climate change.

       86.     Carbon dioxide (CO2) is the most emitted greenhouse gas in the United States.

According to a 2018 EPA report, Inventory of U.S. Greenhouse Gas Emissions and Sinks, 1990-

2016 (“2016 GHG Inventory Report”), CO2 comprised 82 percent of total U.S. greenhouse gas

emissions, or 5,311 million metric tons. EPA’s data indicates that fossil fuel combustion

accounted for 93.5 percent of CO2 emissions in 2016.

       87.     The Intergovernmental Panel on Climate Change (IPCC) is a Nobel Prize-winning

scientific body within the United Nations that reviews and assesses the most recent scientific,

technical, and socio-economic information relevant to our understanding of climate change. In its

2014 report to policymakers, the IPCC provided a summary of our understanding of human-




                                                 22
       Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 23 of 49




caused climate change. Among other things, the IPCC summarized:1

          ● Human influence on the climate system is clear, and recent anthropogenic

             emissions of greenhouse gases are the highest in history. Recent climate changes

             have had widespread impacts on human and natural systems.

          ● Warming of the climate system is unequivocal, and since the 1950s, many of the

             observed changes are unprecedented over decades to millennia. The atmosphere

             and ocean have warmed, the amounts of snow and ice have diminished, and sea

             level has risen.

          ● Anthropogenic greenhouse gas emissions have increased since the pre-industrial

             era, driven largely by economic and population growth, and are now higher than

             ever. This has led to atmospheric concentrations of CO2, methane, and nitrous

             oxide that are unprecedented in at least the last 800,000 years. Their effects,

             together with those of other anthropogenic drivers, have been detected throughout

             the climate system and are extremely likely to have been the dominant cause of the

             observed warming since the mid-20th century.

          ● In recent decades, changes in climate have caused impacts on natural and human

              systems on all continents and across the oceans. Impacts are due to observed

              climate change, irrespective of its cause, indicating the sensitivity of natural and

              human systems to changing climate.

          ● Continued emission of greenhouse gases will cause further warming and long-

              lasting changes in all components of the climate system, increasing the likelihood




1
 IPCC, Climate Change 2014 Synthesis Report, Summary for Policymakers, 1, 2, 4, 6, 9, 10,
http://www.ipcc.ch/pdf/assessment-report/ar5/syr/SYR_AR5_FINAL_full_wcover.pdf.
                                                23
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 24 of 49




                of severe, pervasive, and irreversible impacts for people and ecosystems. Limiting

                climate change would require substantial and sustained reductions in greenhouse

                gas emissions which, together with adaptation, can limit climate change risks.

                (emphasis added)

             ● Surface temperature is projected to rise over the 21st century under all assessed

                emission scenarios. It is very likely that heat waves will occur more often and last

                longer, and that extreme precipitation events will become more intense and

                frequent in many regions. The ocean will continue to warm and acidify, and

                global mean sea level to rise. (emphasis in original)

       88.      The IPCC also recently issued a special report2 in October 2018 that examined in

more depth, the impacts of global warming of 1.5°C above pre-industrial levels as compared to

2.0°C above pre-industrial levels. The IPCC found:

             ● Climate models project robust differences in regional climate characteristics

                between present-day and global warming of 1.5°C, and between 1.5°C and 2°C.

                These differences include increases in: mean temperature in most land and ocean

                regions (high confidence), hot extremes in most inhabited regions (high

                confidence), heavy precipitation in several regions (medium confidence), and the

                probability of drought and precipitation deficits in some regions (medium

                confidence).




2
 IPCC, Global Warming of 1.5°: Summary for Policy Makers 1, 7, 9, 11, 17, 20 (2018),
http://report.ipcc.ch/sr15/pdf/sr15_spm_final.pdf.
                                                 24
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 25 of 49




          ● Climate-related risks to health, livelihoods, food security, water supply, human

              security, and economic growth are projected to increase with global warming of

              1.5°C and increase further with 2°C.

          ● For example, nearly 450 million fewer people could face extreme heatwaves and

              65 million fewer people could face exceptional heatwaves with global warming

              limited to 1.5°C compared to 2°C (medium confidence).

          ● Warming of 2°C is projected to result in the loss of 99% of coral reefs (compared

              to 70-90% loss if warming is limited to 1.5°C). Coral reefs support a significant

              percentage of all marine life, providing a major food source for hundreds of

              millions of people.

          ● Pathways limiting global warming to 1.5°C with no or limited overshoot would

              require rapid and far-reaching transitions in energy, land, urban and

              infrastructure (including transport and buildings), and industrial systems (high

              confidence). These systems transitions are unprecedented in terms of scale, but

              not necessarily in terms of speed, and imply deep emissions reductions in all

              sectors, a wide portfolio of mitigation options and a significant upscaling of

              investments in those options (medium confidence).

          ● Estimates of the global emissions outcome of current nationally stated mitigation

              ambitions as submitted under the Paris Agreement would lead to global

              greenhouse gas emissions in 2030 of 52–58 [billion tons CO2e3 per year] medium




3
  Agencies use “carbon dioxide equivalents” or “CO2e” to compare the warming influence of
different greenhouse gases. Converting methane and other non-carbon dioxide greenhouse gases
to CO2e is common practice in NEPA documents and allows for a unified comparison of
methane and carbon dioxide from federal projects. Under this method, carbon dioxide is assigned
                                               25
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 26 of 49




                confidence). Pathways reflecting these ambitions would not limit global warming

                to 1.5°C, even if supplemented by very challenging increases in the scale and

                ambition of emissions reductions after 2030 (high confidence). Avoiding

                overshoot and reliance on future large-scale deployment of carbon dioxide

                removal (CDR) can only be achieved if global CO2 emissions start to decline well

                before 2030 (high confidence).

             ● Equally troubling, even limiting warming to 1.5°C, which would require an

                ambitious and rapid mobilization of resources, is not considered safe for most

                nations, communities, ecosystems, and sectors, but poses significant risks to

                natural and human systems as compared to current warming of 1°C (high

                confidence). (emphasis added)

       89.      The western U.S. is particularly susceptible to the effects of climate change. The

West is experiencing increasing temperatures and prolonged droughts. The impacts of these

changes are widespread across our forests, wildlife, and communities, threatening the West’s

resilience in the face of continued warming. These impacts also have significant importance to

local economies that are reliant on consistent precipitation and snowfall for surface and

groundwater recharge, agriculture, recreation, tourism, and other uses.

       90.      Scientific studies also indicate that the impacts from climate change are

accelerating. According to volume II of the Fourth National Climate Assessment, ice mass loss

in Antarctica and Greenland has accelerated since 2000, reaching record lows in 2014 and 2015.




a value of 1, and methane between 28 and 36, based on a 100-year timeframe. When measured
over a 20-year period, methane has a global warming potential of 87.
                                                 26
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 27 of 49




Sea level rise has accelerated with significant rises by a factor of three between 2010 and 2011.

The decline in groundwater supplies has accelerated from 2001 to 2008.

       II.     Federal Climate Policy and Initiatives

       91.     In 2001, at the start of the George W. Bush Administration, the Secretary of the

Interior issued Secretarial Order 3226, Evaluating Climate Change Impacts in Management

Planning (January 19, 2001). This order provided “[t]here is a consensus in the international

community that global climate change is occurring and that it should be addressed in

governmental decision making.” Secretarial Order 3226 also established the responsibility of

Interior agencies, such as BLM, to “consider and analyze potential climate change impacts when

undertaking long-range planning exercises, when setting priorities for scientific research and

investigations, when developing multi-year management plans, and/or when making major

decisions regarding potential utilization of resources under the Department’s purview.”

        92.    In a 2007 report entitled Climate Change: Agencies Should Develop Guidance for

Addressing the Effects on Federal Land and Water Resources, the U.S. Governmental

Accountability Office, concluded that the Department of the Interior had not provided specific

guidance to implement Secretarial Order 3226, that officials were not even aware of Secretarial

Order 3226, and that Secretarial Order 3226 had effectively been ignored.

        93.    Secretarial Order 3289, Addressing the Impacts of Climate Change on America’s

Water, Land, and Other Natural and Cultural Resources (September 14, 2009), reinstated the

provisions of Order 3226, and recognized that “the realities of climate change require us to

change how we manage the land, water, fish and wildlife, and cultural heritage and tribal lands

and resources we oversee,” and acknowledged that Interior is “responsible for helping protect the

nation from the impacts of climate change.”



                                                27
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 28 of 49




        94.    In 2009, the Environmental Protection Agency (EPA) issued a formal finding

under the Clean Air Act, 42 U.S.C. § 7521(a), that the changes in our climate caused by elevated

concentrations of greenhouse gases in the atmosphere are reasonably anticipated to endanger the

public health and welfare of current and future generations. 74 Fed. Reg. 66,496 (Dec. 15, 2009).

EPA concluded that “the body of scientific evidence compellingly supports” the finding and

recognized the potential human-induced climate change to have “far-reaching and

multidimensional” impacts. Id. at 66,497. In 2015, EPA acknowledged more recent scientific

assessments that “highlight the urgency of addressing the rising concentrations of CO2 in the

atmosphere.” 80 Fed. Reg. 64,661 (Oct. 23, 2015). The D.C. Circuit upheld this decision as

supported by the vast body of scientific evidence on the subject. See Coal. for Responsible

Regulation, Inc. v. EPA., 684 F.3d 102, 120-22 (D.C. Cir. 2012).

        95.    The Council on Environmental Quality (CEQ) has also recognized the unique

nature of climate change and the challenges it imposes on NEPA compliance. On August 1,

2016, CEQ released Final Guidance for Federal Departments and Agencies on Consideration of

Greenhouse Gas Emissions and the Effects of Climate Change in National Environmental Policy

Act Reviews (2016 Climate Guidance). Applicable to all proposed federal agency actions,

“including land and resource management actions,” id. at 9, the 2016 Climate Guidance

recognized that:

       Climate change results from the incremental addition of GHG emissions from
       millions of individual sources, which collectively have a large impact on a global
       scale. CEQ recognizes that the totality of climate change impacts is not attributable
       to any single action, but are exacerbated by a series of actions including actions
       taken pursuant to decisions of the Federal Government. Therefore, a statement that
       emissions from a proposed Federal action represent only a small fraction of global
       emissions is essentially a statement about the nature of the climate change
       challenge, and is not an appropriate basis for deciding whether or to what extent
       to consider climate change impacts under NEPA. Moreover, these comparisons are
       also not an appropriate method for characterizing the potential impacts associated

                                                28
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 29 of 49




       with a proposed action and its alternatives and mitigations because this approach
       does not reveal anything beyond the nature of the climate change challenge itself:
       the fact that diverse individual sources of emissions each make a relatively small
       addition to global atmospheric GHG concentrations that collectively have a large
       impact.

Id. at 10-11 (emphasis added).

       96.     The 2016 Climate Guidance also provided that “[i]n the context of long-range

energy, transportation, and resource management strategies … it would be useful and efficient to

provide an aggregate analysis of GHG emissions or climate change effects in a programmatic

analysis and then incorporate by reference that analysis into future NEPA reviews.” Id. At 31. n

particular, CEQ identifies “issuing leases for oil and gas drilling” as a “site-specific action[] that

may benefit from being able to tier to a programmatic NEPA review.”

       97.     Although the Trump Administration withdrew the 2016 Climate Guidance on

April 5, 2017, 82 Fed. Reg. 16,576, courts continue to find the Guidance persuasive. See Sierra

Club v. Fed. Energy Regulatory Comm’n, 867 F.3d 1357, 1374 (D.C. Cir. 2017); San Juan

Citizens All. v. U.S. Bureau of Land Mgmt., 326 F. Supp. 3d 1227, 1243 at n.5 (D.N.M. 2018).

       98.     In December 2015, President Obama joined with 194 other nations in recognizing

“that climate change represents an urgent and potentially irreversible threat to human societies

and the planet” and pledged to reduce its GHG emissions 26-28 percent below 2005 levels by

2020 through the Paris Agreement.

       99.     Although President Trump has attempted to reverse the course the Obama

Administration set to address climate change, the United States remains a signatory to the Paris

Climate Agreement through November 2020 and is bound by the Agreement to take action to

confine global warming within 2.0°C and ideally, 1.5°C. President-elect Biden has indicated he

intends for the United States to remain a signatory to the Paris Climate Agreement.



                                                  29
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 30 of 49




        A.     Social Cost of Carbon

       100.    In recognition of the consequences of human-caused climate change, federal

agencies have developed a protocol for assessing the social cost of CO2 emissions. The social

cost of carbon is “an estimate of the monetized damages associated with an incremental increase

in carbon emissions in a given year.”4 Conversely, the social cost of carbon can represent “the

value of damages avoided for a small emission reduction (i.e., the benefit of a CO2 reductions).”

The EPA has explained:

       The [social cost of carbon protocol] is meant to be a comprehensive estimate of
       climate change damages and includes changes in net agricultural productivity,
       human health, property damages from increased flood risk, and changes in energy
       system costs, such as reduced costs for heating and increased costs for air
       conditioning. However, given current modeling and data limitations, it does not
       include all important damages.5

       101.    A federal Interagency Working Group (IWG)—consisting of the EPA, Center for

Environmental Quality, Department of Energy, National Economic Council, Office of

Management and Budget, Department of Agriculture, Department of Commerce, Department of

Transportation, and other agencies—has prepared estimates of the cost that carbon pollution has

on society. The IWG prepared their first “Social Cost of Carbon” estimates in 2010. The IWG

subsequently updated these estimates in 2013, 2015, and most recently in 2016.6

       102.    IWG’s Social Cost of Carbon estimates vary according to assumed discount rates

and presumptions regarding the longevity and damages caused by carbon pollution in the




4
  EPA, Fact Sheet: Social Cost of Carbon, 1, 1 (2016),
https://www.epa.gov/sites/production/files/2016-
12/documents/social_cost_of_carbon_fact_sheet.pdf.
5
  Id.
6
  Interagency Working Group, Technical Support Document: Technical Update of the Social
Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866 at 1, 4 (2016),
https://www.epa.gov/sites/production/files/2016-12/documents/sc_co2_tsd_august_2016.pdf.
                                               30
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 31 of 49




atmosphere, which for 2020 produced a range of between $12 and $123 per metric ton of CO2.

Accepted practice typically applies the median value ($42 per metric ton) to determine the social

costs of a given project, although the four values provided by the IWG offer a means of

comparing alternative courses of action.

       103.    Although the Trump Administration, through Executive Order 13783, disbanded

the IWG, the Social Cost of Carbon protocol is still accepted within the scientific community as

a useful tool for assessing the impacts of GHG emissions.

        B.     Carbon Budgeting

       104.    Carbon budgeting is another well-established method for estimating the impacts

of GHG emissions.

       105.    A “carbon budget” offers a cap on the remaining amount of greenhouse gases that

can be emitted while still keeping global average temperature rise below scientifically-based

warming thresholds.

       106.    The October 2018 IPCC Global Warming of 1.5°C special report provided a

revised carbon budget, for a 66 percent probability of limiting warming to 1.5°C, estimated at

420 gigatons (Gt) CO2 and 570 GtCO2 depending on the temperature dataset used, from January

2018 onwards. One gigaton is equivalent to 1 billion tons. The IPCC also explained the global

emissions rate has increased to 42 GtCO2 per year. At this rate, the global carbon budget would

be expended in just 10 to 14 years, underscoring the urgent need for transformative global action

to transition from fossil fuel use to clean energy.

       107.    To put these global carbon budgets in the specific context of domestic U.S.

emissions and the United States’ obligation to reduce emissions, the United States is the world’s

largest historic emitter of greenhouse gas pollution, responsible for 26 percent of cumulative



                                                 31
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 32 of 49




global CO2 emissions since 1870, and is currently the world’s second highest emitter on an

annual and per capita basis. Between 2003 and 2014, approximately 25% of all United States’

and 3-4% of global fossil fuel GHG emissions are attributable to federal minerals leased and

developed by the Department of the Interior.

       108.    To meet the 1.5°C target, the estimated total U.S. carbon budget (for all time) is

25 GtCO2 to 57 GtCO2 on average, depending on the sharing principles used to apportion the

global budget across countries. The estimated U.S. carbon budget consistent with limiting

temperature rise to 2°C ranges from 34 GtCO2 to 123 GtCO2, depending on the sharing

principles used. EPA estimated 6.5 GtCO2e total U.S. GHG emissions in 2017. Thus, under any

scenario, the remaining U.S. carbon budget compatible with the Paris climate targets is

extremely small.

       109.    Not accounting for revised calculations from its 2018 report, the IPCC, in its 2014

AR5 Synthesis Report, found that carbon emissions from burning existing fossil fuel reserves—

the known belowground stock of extractable fossil fuels—would considerably exceed both 2°C

and 1.5°C of warming. “For the 2°C or 1.5°C limits, respectively 68% or 85% of reserves must

remain in the ground.” The reserves in currently operating oil and gas fields alone, even with no

coal, would take the world beyond 1.5°C of warming. In raw magnitude, global coal, oil and gas

resources considered currently economically recoverable contain potential greenhouse gas

emissions of 4,196 GtCO2e, with the IPCC indicating they are as high as 7,120 GtCO2e.

       110.    These findings—in particular by the IPCC—are echoed by other research. To

constrain warming within the 2°C guardrail, a 2015 study found that “a third of oil reserves, half

of gas reserves and over 80 percent of current coal reserves should remain unused from 2010-

2050.” In a 2016 analysis, Oil Change International found that burning the oil, gas, and coal in



                                                32
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 33 of 49




the world’s currently operating fields and mines would fully exhaust and exceed carbon budgets

calibrated to constrain warming below 1.5°C or 2°C. Moreover, Oil Change International found

that burning the reserves in currently operating oil and gas fields, excluding coal mines, would

alone lead to warming beyond 1.5°C.

       111.    Oil Change International reaffirmed this conclusion in a report released in January

2019.7 Specifically, it found that using existing fossil fuel reserves would again push the world

far beyond warming or 1.5°C and 2°C. The report also found that:

           ● Between now and 2030, the United States is on track to account for 60 percent of

               world growth in oil and gas production, expanding extraction at least four times

               more than any other country. This is the time period over which climate scientists

               say global CO2 emissions should be roughly halved to stay in line with the 1.5°C

               target in the Paris Agreement.

           ● Between 2018 and 2050, the United States is set to unleash the world’s largest

               burst of CO2 emissions from new oil and gas development. U.S. drilling into new

               oil and gas reserves—primarily shale—could unlock 120 GtCO2 of emissions,

               which is equivalent to the lifetime CO2 emissions of nearly 1,000 coal-fired

               power plants.

           ● If not curtailed, U.S. oil and gas expansion will impede the rest of the world’s

               ability to manage a climate-safe, equitable decline of oil and gas production.

               Under an illustrative 1.5°C pathway for oil and gas taken from the IPCC, U.S.




7
  Kelly Trout & Lorne Stockman, Oil Change International, Drilling Towards Disaster 1, 26–27
(2019), http://priceofoil.org/2019/01/16/report-drilling-towards-disaster/.
                                                33
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 34 of 49




                 production would exhaust nearly 50 percent of the world’s total allowance for oil

                 and gas by 2030 and exhaust more than 90 percent by 2050.

        III.     Greenhouse Gas Pollution from BLM’s Oil and Gas Program

       112.      NEPA’s implementing regulations define a “program” as “a group of concerted

actions to implement a specific policy or plan; systematic and connected agency decisions

allocating agency resources to implement a specific statutory program or executive directive.” 40

C.F.R. § 1508.18(b)(3). BLM’s oil and gas leasing activities fall within this definition of a

program because they are “connected agency decisions allocating agency resources to

implement” the MLA for the purpose of exploration or development of oil and natural gas

resources. Id.

       113.      All of the leasing authorizations challenged herein are part of BLM’s

comprehensive Oil and Gas Leasing Program to implement the Mineral Leasing Act. BLM

expressly refers to its oil and gas leasing activities as a program. For example, according to the

“About the BLM Oil and Gas Program” section of BLM’s website, BLM notes that it is

responsible for the management of nearly 700 million acres of federal onshore subsurface

minerals, about half of which the agency estimates contains oil and/or natural gas.

       114.      As of 2018, BLM managed lands contained 38,147 individual oil and gas lease

parcels, covering over 25.5 million acres of public lands, on which 96,199 active producible

wells are drilled. This is an area larger than the combined acreage of Connecticut, Massachusetts,

New Hampshire, New Jersey, Rhode Island, Vermont, and the District of Columbia.

       115.      BLM’s Oil and Gas Leasing Program contributes vast amounts of GHG pollution

to the atmosphere, posing a threat to our climate, the natural environment, and public health.

According to a 2018 report from the U.S. Geological Survey, fossil fuel development on federal



                                                 34
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 35 of 49




lands in 2014 released 1.279 GtCO2 emissions or 23.7% of the nation’s CO2 emissions. Based on

EPA data, this is the equivalent of annual greenhouse gas emissions from over 329 coal-fired

power plants.

        116.     In spite of the worsening climate crisis, Federal Defendants continue to authorize

the sale and issuance of hundreds of federal oil and gas leases on public lands across the Interior

West without meaningfully acknowledging or fully evaluating the climate change implications of

their actions.

        117.     In addition to the 11 oil and gas lease sales in Colorado, Utah, Wyoming

authorizing the sale and issuance of 473 new leases encompassing 463,553 acres of public lands

at issue in the original complaint, in 2020, BLM has proposed for lease and leased approximately

1,081,094 acres of leases across the American West, not including the 156,775.21 acres re-

authorized in the CO 2019 Supplemental EA and UT 2019 Supplemental EA. The map on the

following page shows the distribution of the challenged lease authorizations originally

challenged in this case.




                                                 35
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 36 of 49




       IV.     BLM’s Oil and Gas Leasing Program and the Colorado and Utah Leasing
               Decisions Fail to Consider Climate Change.

       118.    BLM has never analyzed the vast contribution of GHG emissions or climate

impacts of its Oil and Gas Leasing Program at the programmatic level. Likewise, BLM has not

done so in the Resource Management Plans to which the challenged Colorado and Utah lease

authorizations respectively tier. This failure is carried forward to the agency’s site-specific

leasing decisions, including the decisions challenged herein, which fail to sufficiently quantify or

analyze the direct, indirect, or cumulative impacts of foreseeable GHG emissions that will result

from BLM’s leasing authorizations and the impact of these emissions on the environment,

human health, and our climate.

        A.     Direct Impacts of Oil and Gas Leasing

                                                 36
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 37 of 49




       119.    Oil and gas leasing may lead to the installation and production of new wells,

which may consequently result in direct GHG emissions associated with installing and producing

new wells, and indirect emissions associated with any downstream use of any lease product. As

this Court has already recognized in this case, it is well-established that oil and gas leasing

represents an “irretrievable commitment of resources” after which BLM can no longer prevent

development altogether. ECF No. 99, at 25–27.

       120.    BLM’s treatment of direct impacts of GHG emissions and resulting oil and gas

development in the CO 2019 Supplemental EA, however, remain seriously deficient as were the

previously-remanded EAs. For example, BLM failed to calculate total direct emissions for the

full duration of any future development, as needed to fully inform the public and decisionmakers

regarding the climate impacts from lease development.

       121.    BLM’s calculations of direct emissions also failed to utilize readily-available site-

specific information regarding development potential and likely emissions, thereby

misrepresenting and downplaying likely direct emissions from lease development.

       122.     As a result, BLM failed to provide accurate information needed to inform the

public and decisionmakers regarding the scope and severity of direct GHG emissions and

resulting climate impacts.

       B.      Indirect Impacts of Oil and Gas Leasing

       123.    Although BLM provided an indirect emissions analysis in the CO 2019

Supplemental EA, this analysis remains deficient because: (1) BLM again obscures the full

impacts of the lease sales by failing to properly account for total indirect emissions for the entire

lifespan (20 to 30 years) of the oil and gas wells that will result; and (2) BLM illegally relied on




                                                 37
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 38 of 49




broad, field office wide emissions as opposed to site-specific per well emissions to assess

indirect emissions.

       124.    As a result, BLM failed to provide accurate information needed to inform the

public and decisionmakers regarding the scope and severity of direct GHG emissions and

resulting climate impacts.

       125.    Because downstream impacts caused by combustion of the oil and gas extracted

from the leases are reasonably foreseeable on a site-specific basis, NEPA requires BLM to

analyze the impacts of downstream GHG emissions resulting from its leasing decisions and over

the lifetime of the oil and gas wells. BLM’s failure to properly do so here violates NEPA.

       C.      Cumulative Impacts of Oil and Gas Leasing

       126.    Although some variation exists among the challenged supplemental EAs, the CO

2019 Supplemental EA and UT 2019 Supplemental EA each include one or more of the

following deficiencies in their assessments of the cumulative impacts of GHG emissions on

climate change: (1) BLM failed to fully analyze the cumulative impacts from lease development

when added to other reasonably foreseeable actions, including (a) BLM lease sales within

Colorado and Utah, (b) private and state actions within Colorado and Utah, (c) BLM lease sales

within the region but outside of Colorado and Utah, and (d) BLM lease sales within the United

States; and (2) BLM failed to assess the significance of the proposed action using readily

available tools such as the social cost of carbon and carbon budgeting and in light of baseline

greenhouse concentrations and recognized greenhouse gas concentration limits.

       127.    The issuance of the 189 Colorado and Utah lease parcels challenged herein will

result in new oil and gas development on more than 150,000 acres of public lands. BLM is also

currently undergoing supplemental NEPA review over more than 300,000 additional acres of oil



                                                38
          Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 39 of 49




and gas leases in Wyoming originally challenged in this litigation. Moreover, BLM has been

rapidly leasing public lands for oil and gas development throughout the West during the course

of this litigation. BLM must consider the cumulative impacts of the challenged Colorado and

Utah leases in the context of ongoing and reasonably foreseeable future oil and gas production

across our public lands, as necessary to understand both the contribution the GHG emissions

from these leasing decisions, as well as the contribution of BLM’s Oil and Gas Leasing Program

to state, national, and global GHG emissions and their associated effects.

          128.   BLM data for fiscal year 2018 shows 5.3 million acres (of the 25.6 million total

acres) of public lands already leased for oil and gas development are in Colorado and Utah alone.

About 2.6 million acres of these leased acres on federal public lands in Colorado and Utah were

actively producing oil and gas in fiscal year 2018.

          129.   Although BLM provides a generalized discussion of anticipated climate impacts

within the region, the CO 2019 Supplemental EA and UT 2019 Supplemental EA do not fully

estimate the contribution of GHG emissions from the Colorado and Utah lease authorizations

when added to cumulative GHG emissions from past, present, and reasonably foreseeable GHG-

emitting oil and gas activities on public lands. Nor did BLM analyze the climate impacts of

cumulative GHG emissions from these activities.

          130.   NEPA more broadly requires BLM to consider “past, present, and reasonably

future foreseeable actions regardless of what agency (Federal or non-Federal) or person

undertakes such other actions.” 40 C.F.R. § 1508.7. For the CO 2019 Supplemental EA, BLM

again obscures the full impacts of the reasonably foreseeable cumulative emissions by failing to

account for emissions for the entire lifespan (20 to 30 years) of the oil and gas wells that may

result.



                                                 39
         Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 40 of 49




         131.   In both the CO 2019 Supplemental EA and UT 2019 Supplemental EA, BLM also

fails to assess the cumulative impacts from reasonably foreseeable non-federal leases sales

occurring in Colorado and Utah, as well as in the region and nationally (outside of Colorado and

Utah).

         132.   In both the CO 2019 Supplemental EA and UT 2019 Supplemental EA, BLM also

fails to assess the cumulative impacts from reasonably foreseeable BLM lease sales occurring in

the region and nationally (outside of Colorado and Utah) and over a similar time period as the

CO 2019 Supplemental EA and UT 2019 Supplemental EA.

         133.   Additionally, in its original leasing EAs as well as the CO 2019 Supplemental EA

and the UT 2019 Supplemental EA, BLM consistently cites state, national, and global emission

levels to conclude emissions from a particular lease sale represent only a small fraction of these

emissions, and are therefore insignificant. In so doing, however, BLM is defining the cumulative

impacts area with respect to GHG emissions at a state, national, and global scale. Using this

baseline, then the appropriate scope of the agency’s cumulative analysis must similarly be at this

scale, which would include disclosing and considering the cumulative emissions from BLM’s

entire Oil and Gas Leasing Program—including emissions from all active producible wells

managed by BLM—and the incremental contribution to these emissions from the challenged

lease sales. BLM must not only disclose and quantify these emissions, but also consider the

effect that these emissions will have to resource values and communities across the planning

areas, and to our nation as a whole.

         134.   BLM’s per acre estimates of direct and indirect emissions in its CO 2019

Supplemental EA and UT 2019 Supplemental EA fail to provide decisionmakers or the public

with the context for understanding the effects to climate from BLM’s leasing authorizations



                                                40
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 41 of 49




either individually or in the aggregate. Climate data and GHG quantification tools and

methodologies, such as the Social Cost of Carbon and carbon budgeting, are readily available to

BLM, easy to apply, and are already in widespread use throughout the Federal and private

sectors, state and local governments, and globally. The Social Cost of Carbon estimates the cost

to society of each additional ton of GHG pollution emitted into the atmosphere, thereby

providing a fairly comprehensive estimate of climate change damage resulting from a project’s

GHG emissions. Comparing a lease sale’s total cumulative GHG emissions to the United States’

remaining carbon budget can also provide a measurement by which to assess significance.

       135.    The CO 2019 Supplemental EA and UT 2019 Supplemental EA fail to properly

employ a Social Cost of Carbon protocol, carbon budgeting, or any other economic or scientific

tools, for assessing the potential impacts of leasing decisions on climate. BLM’s failure to

address the climate costs of leasing and subsequent development undermines NEPA’s purpose of

informed decisionmaking “based on [an] understanding of environmental consequences.” 40

C.F.R. § 1500.1(c).

                                    CLAIMS FOR RELIEF

                              FIRST CLAIM FOR RELIEF
      Failure to Take a Hard Look at the Severity of Direct, Indirect, and Cumulative
                          Impacts of Greenhouse Gas Pollution
                                  (Violation of NEPA)

       136.    Conservation Groups incorporate by reference all preceding paragraphs and Table

A below.

       137.    Pursuant to NEPA and NEPA’s implementing regulations, Federal Defendants

must take a hard look at the direct, indirect, and cumulative environmental consequences of their

proposed actions. 42 U.S.C. §§ 4332(2)(C)(i)-(v); 40 C.F.R. §§ 1502.14(a), 1502.16, 1508.7,

1508.8, 1508.14.

                                                41
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 42 of 49




       138.    For all of the leasing authorizations identified in Table A, the CO 2019

Supplemental EA, DOI-BLM-CO-0000-2019-0011-EA, and the UT 2019 Supplemental EA,

DOI-BLM-UT-0000-2019-0004-EA, BLM failed to take the required hard look at the direct,

indirect, and cumulative GHG emissions and the impacts of those emissions on climate change.

BLM failed to sufficiently quantify and account for direct GHG emissions, and failed to analyze

the effect of those emissions on other resource values. BLM failed to properly address the

foreseeable indirect impacts from downstream combustion of oil and gas resources leased and

developed from the challenged lease authorizations. BLM also failed to fully analyze and discuss

the cumulative effects of these emissions across federal public lands managed through BLM’s

Oil and Gas Leasing Program.

       139.    For all of the leasing authorizations identified in Table A, the CO 2019

Supplemental EA, DOI-BLM-CO-0000-2019-0011-EA, and the UT 2019 Supplemental EEA,

DOI-BLM-UT-0000-2019-0004-EA, BLM also failed to analyze the similar environmental

effects of the leasing authorizations challenged herein, even though the lease authorizations are

similar in terms of their climate impacts, timing, and geography. 40 C.F.R. § 1508.25(a)(3).

       140.    To comply with NEPA, BLM was required to take a hard look at the direct,

indirect, and cumulative GHG emissions and the severity of the impacts of those emissions on

climate change for the leasing authorizations identified in Table A, the CO 2019 Supplemental

EA, DOI-BLM-CO-0000-2019-0011-EA, and the UT 2019 Supplemental EA, DOI-BLM-UT-

0000-2019-0004-EA. BLM has never taken a comprehensive hard look at the climate impacts of

its Oil and Gas Leasing Program at the programmatic level, therefore BLM’s leasing EAs cannot

tier to a broader programmatic analysis in lieu of doing a comprehensive analysis of climate

impacts at the leasing stage. BLM is required to provide a hard look analysis of these impacts



                                                42
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 43 of 49




before there are “any irreversible and irretrievable commitments of resources which would be

involved in the proposed action should it be implemented.” 42 U.S.C. § 4332(C)(v); see also 40

C.F.R. §§ 1501.2, 1502.5(a).

       141.    Combined, it is reasonably foreseeable that the lease sales could result in

thousands of new wells across public lands in the Interior West, adding significant levels of

GHG emissions to the atmosphere and further endangering our climate.

       142.    BLM failed to take a hard look at the direct, indirect, and cumulative impacts to

the climate from GHG emissions, and failed to discuss the severity of these impacts, when

authorizing hundreds of new oil and gas leases through the challenged leasing decisions. More

broadly, BLM has demonstrated a systemic failure to account for these impacts in the agency’s

Oil and Gas Leasing Program affecting federal lands across the Interior West. Federal

Defendants’ systemic and site-specific failures are “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law,” in violation of NEPA, 42 U.S.C.§ 4332(C)(ii), its

implementing regulations, 40 C.F.R. §§ 1508.7, 1508.8, 1508.25, 1508.27, and the APA, 5

U.S.C. § 706(2)(A).

                               SECOND CLAIM FOR RELIEF
                                 Failure to Prepare an EIS
                                   (Violation of NEPA)

       143.    Conservation Groups incorporate by reference all preceding paragraphs.

       144.    Federal Defendants’ authorizations and issuance of the leases sold through the

leasing authorizations challenged herein constitute major federal actions under NEPA.

       145.    Federal Defendants do not have to prepare an EIS where they have demonstrated

that the proposed action “will not have a significant effect on the human environment.” 40




                                                 43
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 44 of 49




C.F.R. § 1508.13. To assess whether or not an impact is significant, Federal Defendants must

consider the “context and intensity” of the impact. Id. § 1508.27.

       146.    Federal Defendants failed to evaluate the context and intensity of the

environmental impacts resulting from its leasing authorizations challenged herein, and in

particular effects to climate change, as required by NEPA. Federal Defendants also failed to

provide convincing statements of reasons justifying their decisions to forgo an EIS analyzing the

impacts of the leasing authorizations challenged herein, as required by NEPA.

       147.    Federal Defendants’ leasing authorizations will result in high levels of GHG

emissions that could significantly impact climate. NEPA requires Federal Defendants to identify

such impacts and assess their context and intensity, and to support their decisions to forego an

EIS, which BLM failed to do.

       148.    Federal Defendants’ assertion, in all of the leasing EAs, that they will estimate

GHG emissions and analyze the significance of those emissions at the subsequent drilling stage

does not forego the obligation to consider the significance of those emissions at the leasing stage,

the point at which Federal Defendants make an irretrievable commitment of federal resources.

       149.    Federal Defendants violated NEPA by failing to prepare an EIS before approving

the leasing authorizations challenged herein. Federal Defendants’ failure was arbitrary,

capricious, an abuse of discretion, in excess of statutory authority and limitations, short of

statutory right, and not in accordance with the law and procedures required by law. 5 U.S.C.

§§ 706(2)(A), (C), (D).




                                                 44
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 45 of 49




                                     RELIEF REQUESTED

WHEREFORE, Plaintiff Conservation Groups respectfully request that this Court:

       A.      Declare that Federal Defendants’ leasing authorizations challenged herein violate

NEPA and its implementing regulations;

       B.      Vacate Federal Defendants’ leasing authorizations and void the issued leases

challenged herein;

       C.      Enjoin Federal Defendants from approving or otherwise taking action on any

applications for permits to drill on the leases included in the lease sales challenged herein until

Federal Defendants have fully complied with NEPA and its implementing regulations, and

prepared an EIS analyzing the direct, indirect, and cumulative effects of the leasing

authorizations challenged herein and of the agency’s Oil and Gas Leasing Program;

       D.      Retain continuing jurisdiction of this matter until Federal Defendants fully

remedy the violations of law complained of herein, in particular to ensure Federal Defendants

take a meaningful hard look at the direct, indirect, and cumulative impacts of climate change

relative to BLM’s Oil and Gas Leasing Program;

       E.      Award Conservation Groups their fees, costs, and other expenses as provided by

applicable law;

       F.      Issue such relief as Conservation Groups subsequently request or that this Court

may deem just, proper, and equitable.




                                                 45
       Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 46 of 49




Respectfully submitted on the 26th day of November,

/s/ Daniel L. Timmons                               /s/ Shiloh S. Hernandez
Daniel L. Timmons                                   Shiloh S. Hernandez
Bar No. NM002                                       MT Bar No. 9970
WildEarth Guardians                                 Western Environmental Law Center
301 N. Guadalupe Street, Suite 201                  103 Reeders’s Alley
Santa Fe, NM 87501                                  Helena, MT 59601
(505) 570-7014                                      (406) 204-4861
dtimmons@wildearthguardians.org                     hernandez@westernlaw.org
                                                    (admitted Pro Hac Vice)



/s/ Samantha Ruscavage-Barz                         /s/ Kyle Tisdel
Samantha Ruscavage-Barz                             Kyle Tisdel
Bar No. CO0053                                      CO Bar No. 42098
WildEarth Guardians                                 Western Environmental Law Center
301 N. Guadalupe Street, Suite 201                  208 Paseo del Pueblo Sur, Ste. 602
Santa Fe, NM 87501                                  Taos, NM 87571
(505) 401-4180                                      (575) 613-8050
sruscavagebarz@wildearthguardians.org               tisdel@westernlaw.org
                                                    (admitted Pro Hac Vice)

                                     Attorneys for Plaintiffs




                                               46
       Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 47 of 49




Table A. List of Agency Actions Challenged Herein.

                                    Colorado Leases

  Lease Parcel      Lease Parcel       Lease Parcel    Lease Parcel
 COC 076792        COC 076963        COC 077338       COC 077266
 COC 076795        COC 076966        COC 077339       COC 077267
 COC 076796        COC 076967        COC 077340       COC 077268
 COC 076797        COC 076968        COC 077341       COC 077270
 COC 076798        COC 077276        COC 076971       COC 077271
 COC 076799        COC 077281        COC 076973       COC 077273
 COC 076801        COC 077282        COC 076974       COC 077274
 COC 076802        COC 077283        COC 076975       COC 077275
 COC 076803        COC 077284        COC 076976       COC 077350
 COC 076804        COC 077285        COC 076978       COC 077354
 COC 076805        COC 077287        COC 076979       COC 077361
 COC 076806        COC 077288        COC 076982       COC 077362
 COC 076807        COC 077294        COC 076983       COC 077363
 COC 076809        COC 077297        COC 076984       COC 077676
 COC 076810        COC 077298        COC 076985       COC 077677
 COC 076811        COC 077299        COC 076986       COC 077678
 COC 076812        COC 077303        COC 076987       COC 077679
 COC 076814        COC 077304        COC 076988       COC 077680
 COC 076815        COC 077305        COC 076989       COC 077681
 COC 076816        COC 077306        COC 076990       COC 077247
 COC 076817        COC 077307        COC 076991       COC 077249
 COC 076818        COC 077308        COC 076992       COC 077263
 COC 076819        COC 077309        COC 076993       COC 077352
 COC 076821        COC 077310        COC 076994       COC 077359
 COC 076920        COC 077311        COC 076995       COC 077344
 COC 076921        COC 077312        COC 076996       COC 077345
 COC 076923        COC 077315        COC 076997       COC 077346
 COC 076924        COC 077320        COC 077027       COC 077342
 COC 076935        COC 077321        COC 077250       COC 077343
 COC 076936        COC 077322        COC 077251
 COC 076937        COC 077324        COC 077252
 COC 076939        COC 077325        COC 077253
 COC 076940        COC 077326        COC 077255
 COC 076944        COC 077327        COC 077256
 COC 076955        COC 077328        COC 077257
 COC 076956        COC 077329        COC 077258
 COC 076957        COC 077330        COC 077260
 COC 076958        COC 077333        COC 077261
 COC 076959        COC 077334        COC 077262
 COC 076961        COC 077335        COC 077264
 COC 076962        COC 077336        COC 077265

                                           47
     Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 48 of 49




                                Utah Leases
 Lease Parcel
UTU 091055
UTU 091056
UTU 091057
UTU 091058
UTU 091059
UTU 091060
UTU 091064
UTU 091065
UTU 091066
UTU 091067
UTU 091068
UTU 091197
UTU 091199
UTU 091267
UTU 091268
UTU 091269
UTU 091270
UTU 091271
UTU 091272
UTU 091273
UTU 091310
UTU 091311
UTU 091479
UTU 091302
UTU 091303
UTU 091304
UTU 091305
UTU 091306
UTU 091308
UTU 091334
UTU 091340
UTU 091344
UTU 091346
UTU 091342
UTU 091343
UTU 091540
UTU 091541
UTU 091593
UTU 091594




                                   48
        Case 1:16-cv-01724-RC Document 192 Filed 01/27/21 Page 49 of 49




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 26, 2021 I electronically filed the foregoing

SUPPLEMENTED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF with

the Clerk of the Court via the CM/ECF system, which will send notification of such filing to all

counsel of record.



                                             /s/ Daniel L. Timmons
                                             Attorney for Plaintiffs




                                                49
